DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-3, 8, 15, 18 and 23-25 are canceled.   
Claims 1, 4-7, 9-14, 16-17 and 19-22 are pending.  
Claims 1 and 11 amended with the allowed subject matters in the previous Final action.

Allowable Subject Matter
Claims 1, 4-7, 9-14, 16-17 and 19-22 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed since there is no prior teaches the display device comprising all features of first, second and third light-shielding portions, wherein the third light-shielding portions comprise: 
a third light-shielding portion belonging to a first group and including: 
a third linear portion having a third width in the first direction, and forming an outline of each of the aperture regions located in a first display area which includes a straight area and does not include the first round area and the second round area, the straight area through which the linear first boundary passes and which extends in parallel with the linear first boundary in the first area; and 
a fourth linear portion having a fourth width greater than the third width in the first direction, and adjusting an outline of each of the aperture regions located in the second round area; and 
a third light-shielding portion belonging to a second group and including: 
the third linear portion having the third width in the first direction, and forming the outline of each of the aperture regions located in the first display area; and 
a fifth linear portion having the third width in the first direction, and forming an outline of each of the aperture regions located in the first round area, each of the aperture regions located in the second round area is shorter than each of the aperture regions located in the first display area in the first direction, and the display area includes the first display area.  

Claims 4-7 and 9-10 are allowed since they depend on the allowed claim 1.

Claim 11 is allowed since there is no prior teaches the display device comprising all features of first, second and third light-shielding portions, wherein the third light-shielding portions comprise: 
a third light-shielding portion belonging to a first group and including: 
a third linear portion having a third width in the first direction, and forming an outline of each of the aperture regions located in the first display area; and 
a fourth linear portion having a fourth width greater than the third width in the first direction, and adjusting an outline of each of the aperture regions located in the second round area; and 
a third light-shielding portion belonging to a second group and including: 
the third linear portion having the third width in the first direction, and forming the outline of each of the aperture regions located in the first display area; and 
a fifth linear portion having the third width in the first direction, and forming an outline of each of the aperture regions located in the first round area, and 
each of the aperture regions located in the second round area is shorter than each of the aperture regions located in the first display area in the first direction.  

Claims 12-14, 16-17 and 19-22 are allowed since they depend on the allowed claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871